                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION


JARED MODE, on behalf of himself and all
others similarly situated,

                        Plaintiffs,
                                                                 No. 3:18-cv-00150-KDB-DSC
       v.

S-L DISTRIBUTION COMPANY LLC,
S-L DISTRIBUTION COMPANY INC., and
S-L ROUTES LLC,

                        Defendants.

                             ORDER GRANTING
                  UNOPPOSED MOTION TO COMPEL ARBITRATION

      This matter comes before the Court on the Unopposed Motion to Compel to Arbitration.

The Court GRANTS the Motion and ORDERS:


            1. Opt-In Plaintiff/Counterclaim-Defendant Marcos Antonio Montanez’s claims
               against Defendants/Counterclaim-Plaintiffs/Third-Party Plaintiffs S-L Distribution
               Company LLC, S-L Distribution Company Inc., and S-L Routes LLC (“S-L”) are
               compelled to arbitration;

            2. S-L’s counterclaim against Montanez is compelled to arbitration;

            3. S-L’s third-party claims against JMI Snacks LLC are compelled to arbitration; and

            4. Each party will bear their own fees and costs.



      SO ORDERED.                     Signed: December 2, 2020




    Case 3:18-cv-00150-KDB-DSC Document 590 Filed 12/02/20 Page 1 of 1
